Citation Nr: 0926341	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-17 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to December 
1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for low back and left knee 
disabilities.

In March 2009, the Veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge (VLJ).


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease and degenerative 
joint disease of the lumbar spine had its onset during 
service.

2.  The Veteran's left knee disorder was diagnosed many years 
after service and has not been linked by competent medical 
evidence to service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease and degenerative joint disease 
of the lumbar spine was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 73 Fed. Reg. 23,353 
(Apr. 30, 2008).  The VCAA notice requirements apply to all 
five elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2005, 
prior to the initial adjudication of his claims.  That letter 
informed him of the evidence required to establish his claims 
for service connection and of his and VA's respective 
responsibilities in obtaining supporting evidence.  A second 
letter complying with Dingess was sent in March 2006.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs), VA treatment records, and Social 
Security Administration records.  VA also obtained his 
private medical records from Parkland Health and Baylor 
Medical.  There is no indication of any outstanding records 
pertaining to his claims.  VA also afforded the Veteran a 
medical examination in May 2006 to determine whether his low 
back and left knee disabilities were attributable to his 
military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Hence, no further notice or assistance to him is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.	Service Connection for a Low Back Disability

The Veteran reports that he injured his back when he was 13 
years old and that the condition was aggravated during and as 
a result of service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A Veteran who served during a period of war, or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service, 
except for conditions noted on the entrance examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  Unless there is clear 
and unmistakable evidence demonstrating the disability 
existed before service and was not aggravated by service, VA 
must presume that the Veteran was sound at service entry as 
to his back.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 
(2004).  In this case, despite the Veteran's report of a 
history of low back pain, no low back disability as noted at 
service entry.  Likewise, there is no clear and unmistakable 
evidence demonstrating the disability existed before service 
and was not aggravated by service.  Therefore, VA must 
presume that the Veteran was sound at service entry with 
respect to this condition.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (2003), 69 
Fed. Reg. 25,178 (2004).  

Here, the Veteran has a current low back disability.  The 
August 2005 VA examination found degenerative joint disease 
of the lumbar spine at the L3-4, L4-5 and L5-S1 levels.  
Therefore, he satisfies the first criteria of Hickson.  
Additionally, the Veteran has evidence of treatment for a low 
back condition in service.  Indeed, throughout the Veteran's 
STRs are indications of low back pain and lumbar strain. The 
examination upon the Veteran's separation from military 
service in July 1977 includes a notation of chronic low back 
pain.

Further, in May 2006, a VA examiner found degenerative disc 
and degenerative joint disease of the cervical, thoracic and 
lumbar areas.  Based on his examination of the Veteran and a 
review of the claims folder, the examiner opined that the 
Veteran's in-service back pain contributed at least 25 
percent to his degenerative joint and degenerative disc 
disease of the lumbar spine.  Considering the credible 
testimony provided by the Veteran, as well as the probative 
opinion offered by the VA examiner, the Board concludes that 
the evidence supports the Veteran's claim and finds that 
degenerative disc disease and degenerative joint disease of 
the lumbar spine had its onset in service.  Therefore, 
service connection is warranted.

III.	Service Connection for a Left Knee Disability

The Veteran claims that he injured his left knee in service 
and that his current left knee disability is as a result.  

The Veteran does have a current left knee disability.  The 
May 2006 VA examination found degenerative joint disease of 
the left knee.  Therefore, the Veteran satisfies the first 
requirement of Hickson.

The Veteran also has evidence of an in-service injury 
satisifying the second requirement of Hickson.  The Veteran's 
STRs show treatment for a left knee injury in May 1971.  The 
treatment report shows twisted knee 24 hours ago, swelling 
and effusion, X-rays within normal limits.  There are no 
further records of treatment for the Veteran's left knee.  At 
the separation examination in July 1977, the examiner 
indicated left knee sprain in 1971 and that the Veteran 
reported periodic stiffness and pain since but not 
incapacitating.  

However, the post-service treatment records and the May 2006 
VA nexus opinion argue against a medical nexus between his 
in-service injury and his current disability.  The post-
service medical records do not show any treatment for his 
left knee until October 2001, 24 years after his separation 
from service.  Further, the May 2006 VA examiner opined the 
Veteran's current left knee disability was not related to 
service.  In doing so, he took into account his report of 
chronic left knee problems since service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  Indeed, based on his 
review of the claims file and the findings of his physical 
examination, the examiner concluded that his left knee 
disability was not related to service.  He noted the 
Veteran's post-service history and the type of condition he 
had and offered a cogent rationale in support of his 
impression that the Veteran's degenerative joint disease of 
the left knee was not related to nor had its onset in 
service.  Thus, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a left knee disability.  

In reaching this determination, the Board does not question 
the Veteran's sincerity that his left knee disability is 
related to service.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(2008) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because he is not professionally qualified to 
offer a diagnosis or suggest a possible medical etiology, the 
Board finds that the preponderance of the evidence is against 
the claim, service connection must be denied.


ORDER

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is granted.

The claim for service connection for a left knee disability 
is denied. 


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


